DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C-D in the reply filed on 8/11/2021 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the examiner.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US 2014/0284650; hereinafter Jung).
Regarding claim 1, Figs 1-2, 7 of Jung discloses a light emitting diode (LED) package comprising:
a submount (21/31; Fig 2; ¶ [0024]);
at least one LED chip (33; Fig 2; ¶ [0024]) on the submount (21/31; Fig 2; ¶ [0024]); and 
a lens (35; Fig 2; ¶ [0024]) on the submount such that a cavity (21c; Fig 3; ¶ [0028]) is at least partially formed between the lens (33; Fig 2; ¶ [0024]) and the submount (21/31; Fig 2; ¶ [0024]), the cavity (21c; Fig 3; ¶ [0028]) being registered with the at least one LED chip (33; Fig 2; ¶ [0024]) and configured to allow air flow (¶ [0026]) between an interior volume of the cavity and an ambient environment outside the LED package (¶ [0026]).

Regarding claim 2, Figs 1-2, 7 of Jung discloses at least one spacer (21d/37; Figs 1-2; ¶ [0024]) that is arranged between the lens (35; Fig 2; ¶ [0024]) and the submount (21/31; Fig 2; ¶ [0024]) such that the lens (35; Fig 2; ¶ [0024]), the at least one spacer (21d/37; Figs 1-2; ¶ [0024]) and the submount (21/31; Fig 2; ¶ [0024]) form the cavity (21c; Fig 3; ¶ [0028]).

Regarding claim 3, Figs 1-2, 7 of Jung discloses the at least one spacer (21d/37; Figs 1-2; ¶ [0024]) forms a height from the submount (21/31; Fig 2; ¶ [0024]) that is greater than a height (Fig 2) of the at least one LED chip (33; Fig 2; ¶ [0024]).

Regarding claim 4, Figs 1-2, 7 of Jung discloses the at least one spacer (21d/37; Figs 1-2; ¶ [0024]) forms at least one aperture (¶ [0026]) that is arranged to allow the air flow from outside the LED package.
Regarding claim 5, Figs 1-2, 7 of Jung discloses at least one spacer (21d/37; Figs 1-2; ¶ [0024]) forms a plurality of apertures (Fig 7) arranged to allow the air flow from outside the LED package.

Regarding claim 6, Figs 1-2, 7 of Jung discloses at least one spacer (21d/37; Figs 1-2; ¶ [0024]) forms a first aperture (Fig 7) at a first peripheral edge (Fig 7) of the lens and a second aperture (Fig 7) at a second peripheral edge of the lens (Fig 7).

Regarding claim 7, Figs 1-2, 7 of Jung discloses at least one spacer (21d/37; Figs 1-2; ¶ [0024]) is arranged along a perimeter of the lens (Figs 6-7).

Regarding claim 9, Figs 1-2, 7 of Jung discloses the at least one spacer comprises silicone (¶ [0031]).

Regarding claim 11, Figs 1-2, 7 of Jung discloses the lens (35; Fig 2; ¶ [0024]) forms a rectangular shape (Fig 2) and the at least one spacer (21d/37; Figs 1-2; ¶ [0024]) is arranged at one or more corners of the lens (Fig 7).

Regarding claim 12, Figs 1-2, 7 of Jung discloses the lens (35; Fig 2; ¶ [0024]) forms a rectangular shape (Fig 2) and the at least one spacer (21d/37; Figs 1-2; ¶ [0024]) is arranged at one or more edge of the lens (Fig 6).

Regarding claim 13, Figs 1-2, 7 of Jung discloses the submount comprises a plurality of electrical traces (23; Fig 1; ¶ [0027]) that are electrically coupled to the at least one LED chip (¶ [0027]).

Regarding claim 14, Figs 1-2, 7 of Jung discloses the at least one LED chip is electrically coupled to a first electrical trace (23; Fig 1; ¶ [0027]) of the plurality of electrical traces (23; Fig 1; ¶ [0027]) by at least one wire bond (¶ [0028]), the least one wire bond being arranged within the cavity.

Regarding claim 15, Figs 1-2, 7 of Jung discloses at least one spacer that is arranged between the lens and the submount such that the lens, the at least one spacer and the submount form the cavity and the at least spacer is arranged to at least partially cover the plurality of electrical traces (Fig 1).

Regarding claim 16, Figs 1-2, 7 of Jung discloses a light emitting diode (LED) package comprising:
a submount (21/31; Fig 2; ¶ [0024]) comprising a first face (Fig 2) and a second face (Fig 2) that opposes the first face;
at least one LED chip (33; Fig 2; ¶ [0024]) on the first face; and 
a lens (35; Fig 2; ¶ [0024]) attached to portions of the first face that laterally surround the at least one LED chip such that a cavity (21c; Fig 3; ¶ [0028]) is at least partially formed between the lens (33; Fig 2; ¶ [0024]) and the submount (21/31; Fig 2; ¶ [0024]), the cavity (21c; Fig 3; ¶ [0028]) being registered with the at least one LED chip (33; Fig 2; ¶ [0024]) and configured to allow air flow (¶ [0026]) between an interior volume of the cavity and an ambient environment outside the LED package (¶ [0026]).

Regarding claim 17, Figs 1-2, 7 of Jung discloses the at least lens (35; Figs 1-2; ¶ [0024]) forms at least one aperture (¶ [0026]) that is arranged to allow the air flow from outside the LED package.

Regarding claim 18, Figs 1-2, 7 of Jung discloses the lens (35; Fig 2) forms plurality of apertures (¶ [0026]) arranged to allow the air flow from outside the LED package.

Regarding claim 19, Figs 1-2, 7 of Jung discloses the lens comprises lens portion that extend below a horizontal plane defined by a top surface of the at least one LED chip.

Regarding claim 20, Figs 1-2, 7 of Jung discloses the lens portion are adhered to the submount by an adhesive (Abstract).

Regarding claim 21, Figs 1-2, 7 of Jung discloses the lens (35; Fig 2; ¶ [0024]) forms a rectangular shape (Fig 2) and the lens portions is arranged at one or more corners of the lens (Fig 7).

Regarding claim 22, Figs 1-2, 7 of Jung discloses the lens (35; Fig 2; ¶ [0024]) forms a rectangular shape (Fig 2) and the lens portions is arranged at one or more edges of the lens (Fig 7).

Regarding claim 23, Figs 1-2, 7 of Jung discloses the at least one LED chip is electrically coupled to a first electrical trace (23; Fig 1; ¶ [0027]) of the plurality of electrical traces (23; Fig 1; ¶ [0027]) by at least one wire bond (¶ [0028]), the least one wire bond being arranged within the cavity.

Regarding claim 24, Figs 1-2, 7 of Jung discloses at least one spacer that is arranged between the lens and the submount such that the lens, the at least one spacer and the submount form the cavity and the at least spacer is arranged to at least partially cover the plurality of electrical traces (Fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanuma ( 9954143)
Park et al (US 2014/0084322)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895